DETAILED ACTION
	This Office action is in response to the amendment filed 2 August 2022.  By this amendment, claims 1, 8, and 15 are amended; claim 24 is new.  Claims 1, 4-8, 11-15, and 18-24 are currently pending.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tanmay Dharmadhikari on 8 August 2022.

The application has been amended as follows: 
Claim 1, line 6: insert --to be in contact with sidewalls of the source and the drain,-- between “drain” and “and.”
Claim 8, line 9: insert --to be in contact with sidewalls of the source and the drain,-- between “drain” and “and.”
Claim 15, line 4: insert --to be in contact with sidewalls of the source and the drain,-- between “drain” and “and.”



Reasons for Allowance
Claims 1, 4-8, 11-15, and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, a portion of the first ion reservoir extends in an area between the source and the drain to be in contact with sidewalls of the source and the drain, and covers the substrate layer, so that the first ion reservoir is formed on the substrate layer in addition to the source and the drain.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 4-7, 22, and 24 depend from independent claim 1.
Independent claim 8 recites, inter alia, a portion of the first ion reservoir extends in an area between the source and the drain to be in contact with sidewalls of the source and the drain, and covers the substrate layer, so that the first ion reservoir is formed on the substrate layer in addition to the source and the drain.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 11-14 and 23 depend from independent claim 8.
Independent claim 15 recites, inter alia, a portion of the first ion reservoir extends in an area between the source and the drain to be in contact with sidewalls of the source and the drain, and covers the substrate layer, so that the first ion reservoir is formed on the substrate layer in addition to the source and the drain.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 18-21 depend from independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
12 August 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813